Per Curiam.
The form of the third count in the indictment is approved in S. v. Dowdy, 145 N. C., 434, and a general verdict, as in this ease, upon an indictment containing several counts, will he sustained if one is good. S. v. Tisdale, 61 N. C., *496220; S. v. Holder, 133 N. C., 710; S. v. Dowdy, 145 N. C., 432. The motions to quash the indictment and in arrest of judgment were, therefore, properly overruled.
There are several exceptions in the record to rulings upon evidence, and to parts of'his Honor’s charge, but as there are no assignments of error, they cannot be considered.
No error.